UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
 DAVIDSON HENAO and MIGUEL MERO,                               :                    12/17/2019
 individually and on behalf on other similarly                 :
 situated persons,                                             :
                                                               :   19 Civ. 10720 (LGS)
                                              Plaintiffs,      :
                                                               :          ORDER
                            -against-                          :
                                                               :
                                                               :
 PARTS AUTHORITY, LLC, PARTS                                   :
 AUTHORITY, INC., and NORTHEAST                                :
 LOGISTICS, INC. d/b/a “DILIGENT DELIVERY :
 SYSTEMS,”                                                     :
                                                               :
                                              Defendants. :
 ------------------------------------------------------------- X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on December 17, 2019, a was held.

        WHEREAS, Plaintiffs’ stated their intention to file an amended complaint asserting

federal subject matter jurisdiction based on claims under the Fair Labor Standards Act;

        WHEREAS, Plaintiffs’ counsel stated that they represent and have engagement letters

with approximately 100 individuals who are members of the putative class in this case.

        WHEREAS, Defendants assert that many or most of the putative class members are

subject to compulsory arbitration agreements.

        WHEREAS, Plaintiffs assert that Defendant Northeast Logistics, Inc. (through corporate

representatives and not through counsel) has been seeking to settle claims with putative class

members in this case, which Defendant Northeast Logistics, Inc. does not deny.

        ORDERED that Plaintiffs shall file an Amended Complaint by January 3, 2020. A civil

case management plan and scheduling order will issue separately. It is further

        ORDERED that the parties are directed to meet and confer and seek to agree on an

orderly process by which the parties can determine which putative class members are subject to
compulsory arbitration without the risk of contact between Defendant Northeast Logistics, Inc.,

and putative class members that potentially interferes with their rights as putative class members,

including by providing information that is incomplete, misleading, confusing and not impartial.

By January 10, 2020, the parties shall submit either a stipulation to this effect to be “so ordered”

by the Court, or a joint status letter reporting on the parties’ progress and their proposal(s) to the

Court as to how to proceed.

       ORDERED that the initial conference scheduled for January 21, 2020, at 10:40 a.m. is

cancelled.


Dated: December 17, 2019
       New York, New York




                                                   2
